NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AMERANTH, INC.,
Plaintiff -Appellan,t,
V.
MENUSOFT SYSTEMS CORPORATION AND
CASH REGISTER SALES & SERVICE OF _
HOUSTON, INC. (DOING BUSINESS AS CRS
TEXAS), a
Defen,dant-Cross Appellants.
2011-1469, -1502
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 07-CV-02'71, MagiS-
trate Judge Charles Everingham.
ON MOTION
Before NEWMAN, L1NN, and REYNA, Circu,it Ju,dges.
LINN, Circuit Judge.
0 R D E R
Ameranth, Inc. moves without opposition to remand
these appeals due to settlement

AMERANTH V. MENUSOFT SYSTEMS 2
Ameranth states that the parties settled the case and
requested an indicative ruling from the district court,
pursuant to Fed. R. Civ. P. 62.1, whether the district
court would defer, deny, or grant a motion to vacate the
underlying judgment if the case were remanded The
district court indicated pursuant to Rule 62.1(a)(3) that it
would grant the motion.
Upon consideration thereof,
IT ls ORDERED THA'1‘:
(1) The motion is granted The case is remanded to
the district court for further proceedings as may be ap-
propriate.
(2) Any other pending motions in this court are moot.
(3) Each side shall bear its own costs.
FoR THE CoyRT
JAN 1 3 2012
/s/ Jan Horbal__\[
Date J an Horbaly
Clerk
cc: J0hn W. OSborne, Esq.
George R. McGuire, Esq.
s8
Issued As A Mandate:   1 3 2012
FlLED
U.S. COURT 0F APPEALS FOR
THE FEDEBAL C!RCUl'I
JAN 13 2012
JANH0naA1v
cLER\<